Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of May
17, 2018, among EVERI PAYMENTS INC., a Delaware corporation (the “Borrower”),
EVERI HOLDINGS INC., a Delaware corporation (the “Parent”), EVERI GAMES HOLDING
INC., EVERI GAMES INC., EVERI INTERACTIVE LLC, CENTRAL CREDIT, LLC AND GCA MTL,
LLC, as guarantors (together with the Borrower and the Parent, the “Loan
Parties”), the Lenders (as defined in the Credit Agreement referred to below)
party hereto and Jefferies Finance LLC, as administrative agent (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”).  All capitalized terms used herein and not otherwise
defined herein shall have the respective meanings provided such terms in the
Credit Agreement referred to below (as amended by this Second Amendment).

W I T N E S S E T H:

WHEREAS, the Parent, the Borrower, the Lenders, the Administrative Agent and the
Collateral Agent are parties to that certain Credit Agreement, dated as of May
9, 2017 (as amended, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”); and

WHEREAS, the Parent, the Borrower, the Lenders, the Administrative Agent and the
Collateral Agent desire to amend the Credit Agreement to decrease the Applicable
Rate applicable to the Term B Facility and to make certain other changes to the
Credit Agreement, in each case, as provided herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed:

I.Amendments to Credit Agreement.

A.Clause (a) of the definition of “Applicable Rate” or “Applicable Commitment
Fee Rate” in Section 1.01 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

“(a) with respect to the Term B Facility, (i)(A) prior to the Second Amendment
Effective Date, 3.50% in the case of Eurodollar Rate Loans and (B) from and
after the Second Amendment Effective Date, 3.00% in the case of Eurodollar Rate
Loans and (ii)(A) prior to the Second Amendment Effective Date, 2.50% in the
case of Base Rate Loans and (B) from and after the Second Amendment Effective
Date, 2.00% in the case of Base Rate Loans,”.

B.Section 1.01 of the Credit Agreement is hereby further amended by inserting in
the appropriate alphabetical order the following new definitions:

“‘Second Amendment’ means the Second Amendment to Credit Agreement, dated as of
May 17, 2018, by and among the Loan Parties, the Lenders party thereto and the
Administrative Agent.”

“‘Second Amendment Effective Date’ has the meaning specified in the Second
Amendment.”

C.Sections 2.05(a) and 11.13(e) of the Credit Agreement are hereby amended by
deleting the text “either (a) on or prior to the six-month anniversary of the
Closing Date or (b) after the First Amendment Effective Date and on or prior to
the six-month anniversary of the First Amendment Effective Date, in either case”
appearing therein and inserting the text “either (a) after the First Amendment
Effective Date and on or prior to the six-month anniversary of the First
Amendment Effective Date or (b) after the Second

 

 

--------------------------------------------------------------------------------

 

Amendment Effective Date and on or prior to the six-month anniversary of the
Second Amendment Effective Date, in either case,” in lieu thereof.

II.Miscellaneous Provisions.

A.In order to induce the undersigned Lenders to enter into this Second
Amendment, each of the Parent and the Borrower hereby represents and warrants
that:

1.no Default or Event of Default exists on the Second Amendment Effective Date
or would result from this Second Amendment becoming effective in accordance with
its terms; and

2.all of the representations and warranties of each Loan Party contained in
Article VI of the Credit Agreement and in each other Loan Document are true and
correct in all material respects on and as of the Second Amendment Effective
Date (except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date); provided that, to the extent that
such representations and warranties are qualified by materiality, material
adverse effect or similar language, they shall be true and correct in all
respects on and as of the Second Amendment Effective Date (except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date).

B.This Second Amendment is limited to the matters specified herein and shall not
constitute a modification, acceptance or waiver of any other provision of the
Credit Agreement or any other Loan Document.

C.This Second Amendment may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same agreement. Delivery of an
executed counterpart of this Second Amendment by e-mail transmission shall be
equally as effective as delivery of an original executed counterpart of this
Second Amendment.  A complete set of counterparts of this Second Amendment shall
be lodged with Borrower and the Administrative Agent.

D.The terms of Sections 11.14 and 11.15 of the Credit Agreement are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.  

E.This Second Amendment shall become effective on the date (the “Second
Amendment Effective Date”) when:

1.the Administrative Agent shall have received duly executed and delivered
counterparts hereof from each Loan Party and the Administrative Agent, and each
of the Required Lenders (determined immediately prior to giving effect to this
Second Amendment) and each Term B Lender (including each replacement Term B
Lender that replaces a Non-Consenting Lender pursuant to Section 11.13 of the
Credit Agreement) shall have submitted an executed signature page to
EveriMay18@lendamend.com;

2.the Borrower shall have paid all fees and expenses required to be paid to the
Administrative Agent, the Lead Arranger and the Lenders on or before the Second
Amendment Effective Date (including, without limitation, reasonable and
documented fees and expenses of one outside counsel);

-2-

 

--------------------------------------------------------------------------------

 

3.the Administrative Agent shall have received from the Borrower payment of all
accrued but unpaid interest through but not including the Second Amendment
Effective Date with respect to the Term B Facility; and

4.the Administrative Agent shall have received a certificate, dated the Second
Amendment Effective Date and signed by a Responsible Officer of the Borrower,
certifying on behalf of the Parent and the Borrower that (a) the representations
and warranties made by the Parent and the Borrower in Section II. A. above are
true and correct on and as of the Second Amendment Effective Date and (b) the
conditions precedent in this Section II. E. have been satisfied.

F.Each Loan Party has read this Second Amendment and consents to the terms
hereof and hereby acknowledges and agrees that any Loan Document to which it is
a party or otherwise bound shall continue in full force and effect and that all
of its obligations thereunder shall be valid, binding, and enforceable in
accordance with its terms, and shall not be impaired or limited by the execution
or effectiveness of this Second Amendment.

G.From and after the Second Amendment Effective Date, all references in the
Credit Agreement and each of the other Loan Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified hereby on
the Second Amendment Effective Date.

[The remainder of this page is intentionally left blank.]

 

 

-3-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Second Amendment as of the date first above
written.

 

 

 

EVERI PAYMENTS INC.

 

EVERI HOLDINGS INC.

 

EVERI GAMES HOLDING INC.

 

EVERI GAMES INC.

 

EVERI INTERACTIVE LLC

 

 

 

By:

/s/ Randy L. Taylor

 

Name:

Randy L. Taylor

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

GCA MTL, LLC

 

 

 

By:

/s/ Michael D. Rumbolz

 

Name:

Michael D. Rumbolz

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

CENTRAL CREDIT, LLC

 

 

 

 

 

 

 

By:

Everi Payments Inc., its sole member

 

 

 

 

By:

/s/ Randy L. Taylor

 

Name:

Randy L. Taylor 

 

Title:

Chief Financial Officer

 

 

 




[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

JEFFERIES FINANCE LLC, as Administrative Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ J. Paul McDonnell

 

 

Name: J. Paul McDonnell

 

 

Title:  Managing Director

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

SIGNATURE PAGE TO Second AMENDMENT to Credit Agreement, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG EVERI pAYMENTS Inc., EVERI HOLDINGS INC., EVERI GAMES
HOLDING INC., EVERI GAMES INC., EVERI INTERACTIVE LLC, CENTRAL CREDIT, LLC, GCA
MTL, LLC, the Lenders party THERETO AND JEFFERIES FINANCE LLC, as ADMINISTRATIVE
Agent

 

 

 

NAME OF INSTITUTION:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[For Lenders needing a second signature block:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

 

[Signature Page to Second Amendment to Credit Agreement]

 